United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2738
                                     ___________
Charles G. Johnson,                      *
                                         *
              Plaintiff-Appellant,       *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of Nebraska.
                                         *
Marvin T. Runyon, Postmaster             *
General, U.S. Postal Service,            *
                                         *
              Defendant-Appellee.        *

                                    ___________

                         Submitted: February 11, 1998
                                        Filed: March 6, 1998
                                  ___________

Before McMILLIAN and HANSEN, Circuit Judges, and DAVIS,1 District Judge.
                               ___________

PER CURIAM.

      Charles G. Johnson, a retired postal worker, appeals the judgment of
the district court2 in favor of his former employer, the United States
Postal Service (USPS), in this age discrimination case. We affirm.




      1
        The HONORABLE MICHAEL J. DAVIS, United States District Judge for the
District of Minnesota, sitting by designation.
      2
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
      Following a bench trial, the district court found the following
facts. Johnson was born in 1940 and began working for the USPS in 1960.
In his most recent position with the USPS as a tour superintendent, Johnson
supervised approximately 400 employees. Johnson's former supervisor, Mel
Shepherd, testified that he felt the higher-level supervisors were "out to
get" him and his workers (which would have included Johnson) because those
employees were part of what the higher-level supervisors referred to as the
"old regime." (Appellant's Adden. at 2.)

      In 1992, when Johnson was 52 years old, the USPS went through a major
reorganization in which all tour superintendents and some other management
positions were abolished.     The USPS created a higher-level position,
entitled Manager of Distribution Operations (MDO), which required skills
additional to those previously required for the tour superintendent
position. To facilitate the reorganization, the USPS offered Johnson and
other qualified employees special early retirement packages. They had
until November 20, 1992, to decide whether or not to accept the package.


      Michael Matuzek was the Manager of Processing and Distribution at the
General Mail Facility in Omaha, Nebraska, at the time of the
reorganization. He was responsible for promoting employees to the newly
created MDO positions. On November 13, 1992, Matuzek informed Johnson
that he would be considered for the new positions like everyone else and
that the most qualified candidates would be selected.        At that time,
Matuzek was uncertain what other positions would be available after the
reorganization.

      On November 18, 1992, Matuzek candidly informed Johnson that he did
not intend to hire Johnson for one of the MDO positions because Johnson
lacked the requisite skills for the position. Matuzek felt Johnson was
entitled to this information because Johnson also had to make his decision
concerning the early retirement package. Matuzek testified that he told
Johnson he would still have a job with the USPS and would not suffer a
decrease in pay if he elected not to take early retirement.




                                    -2-
On November 20, 1992, Johnson accepted the early retirement package, though
he testified that he had not intended to retire early. In December 1992,
the MDO selections were made and staffed with persons ranging from age 36
to age 48.

      Johnson then filed suit against the USPS, alleging age discrimination
in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C.
§ 633a (1994).    Following the bench trial, the district court entered
judgment in favor of the USPS, concluding that Johnson had failed to make
out a prima facie case of discrimination, and dismissed Johnson's complaint
with prejudice. Johnson moved to alter or amend the judgment or in the
alternative for a new trial, but the district court denied his posttrial
motions. Johnson now appeals, arguing that the district court committed
errors of fact and law.

      A prima facie showing of age discrimination requires a demonstration
that (1) plaintiff is within the protected age group, (2) plaintiff met
applicable job qualifications and legitimate expectations of the employer,
(3) despite these qualifications, plaintiff suffered a discharge or other
adverse employment action, and (4) plaintiff was replaced by a younger
worker, Hopper v. Hallmark Cards, Inc., 87 F.3d 983, 988 (8th Cir. 1996),
or in the reduction in force context, the plaintiff must produce some
additional evidence that age was a motivating factor in the termination,
Herrero v. St. Louis Univ. Hosp., 109 F.3d 481, 483-84 (8th Cir. 1997).
The district court concluded that Johnson failed to demonstrate that he
suffered an adverse employment action because he voluntarily retired. We
agree. Johnson chose to accept an early retirement package rather than to
wait and see what positions would be available following the
reorganization.

      Absent an adverse employment action, Johnson could only recover if
he demonstrated that he was constructively discharged.    "'A constructive
discharge occurs when an employer renders the employee's working conditions
intolerable, forcing the employee to quit.'" Delph v. Dr. Pepper Bottling
Co. of Paragould, Inc., 130 F.3d 349,




                                    -3-
354 (8th Cir. 1997) (quoting Kimzey v. Wal-Mart Stores, Inc., 107 F.3d 568,
574 (8th Cir. 1997)). "The conduct complained of must have been 'severe
or pervasive enough to create an objectively hostile or abusive work
environment,'" and additionally the plaintiff must "'subjectively perceive
the environment to be abusive.'" Id. (quoting Harris v. Forklift Sys.,
Inc., 510 U.S. 17, 21 (1993)). The district court was correct in finding
in this case that no reasonable person in Johnson's situation would have
found the working conditions to be intolerable.

      We find no error of fact or law in the district court's
determination. We have considered and rejected all of Johnson's arguments,
and a more extended discussion would serve no useful purpose. Accordingly,
we affirm the judgment of the district court.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -4-